Citation Nr: 0529322	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for amyotrophic lateral sclerosis.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings relating to amyotrophic lateral sclerosis.

2.  Amyotrophic lateral sclerosis was initially manifested 
many years after service, and the competent medical evidence 
fails to establish that it is etiologically related to 
service.

3.  This case does not involve a question of medical 
complexity or controversy so as to warrant its submission for 
the opinion of an independent medical expert.


CONCLUSIONS OF LAW

1.  Amyotrophic lateral sclerosis was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.902 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2002 
letter from the RO to the veteran.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
and the report of VA examinations.  He has been afforded the 
opportunity to testify at a hearing at the VA.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that service connection is warranted for 
amyotrophic lateral sclerosis.  He argues that the symptoms 
he experienced in service continued following his discharge 
from service and that he has been told by his treating 
physicians that they can be related to amyotrophic lateral 
sclerosis.  He maintains that his symptoms began after he 
received shots when he initially entered service, and that 
they were the symptoms of the flu.  He claims that he had 
problems regarding his mental status in service, and that 
this is shown by the findings on DA Form 1811.  He states 
that other symptoms present in service included the fact that 
he had no control over his bladder and that he had attacks 
during which he could barely breathe.  He insists that he did 
not seek treatment in service because he believed his 
symptoms were related to stress.  

The evidence supporting the veteran's claim consists of 
medical records establishing that he has amyotrophic lateral 
sclerosis, articles from a Muscular Dystrophy Association 
magazine and the opinion of a VA physician.  The articles 
indicate that research studies show that a veteran is more 
likely to develop amyotrophic lateral sclerosis than a non-
veteran.  

On VA neurological examination in October 2004, the veteran 
reported he had had a three-day flu-like reaction to his 
initial immunizations when he entered service, and unreported 
urinary incontinence for several months at the end of his 
service that only resolved after his discharge.  He also 
indicated that he had experienced wavy visual blurring on 
occasion on active duty.  Finally, it was noted that DA Form 
1811 contained an entry of "UNSAT" next to the category 
"RC."  Following an examination, the impression was well-
established case of motor neuron disease in a veteran who 
served in Germany during the late 1960's and no clear 
occupational exposure since then.  The examiner further noted 
that the veteran did not fall into any of the high-risk 
occupations except his military service which was associated 
with increased risk of amyotrophic lateral sclerosis even for 
service before the Persian Gulf War where motor neuron 
disease was classified as service-connected.  The examiner 
stated that the long period between service until the 
diagnosis argued against a strong link to service, but during 
that period of 32 years, the veteran did not clearly have a 
job or other exposure associated with increased risk of 
amyotrophic lateral sclerosis.  He commented that he was 
unable to identify a specific incident or exposure during the 
veteran's active duty that clearly predisposed him to 
amyotrophic lateral sclerosis, but neither was there anything 
after discharge and there is the reported statistical 
observation of increased risk from military service of any 
kind at any time.

The evidence against the veteran's claim for service 
connection for amyotrophic lateral sclerosis consists of the 
service medical records, some private medical records and the 
opinion of a VA physician following a VA examination in 
January 2005.  Initially, the Board observes that the service 
medical records are negative for complaints or findings 
pertaining to amyotrophic lateral sclerosis.  Indeed, the 
veteran acknowledged during the June 2005 hearing before the 
undersigned that he had not sought treatment for any symptoms 
associated with amyotrophic lateral sclerosis while he was in 
service.  It is noted that the veteran specifically denied 
bed wetting on the report of medical history in January 1969 
in conjunction with the separation examination.  The Board 
also recognizes that "Unsat" was noted on DA Form 1811 in 
May 1969, but there is nothing to suggest that this is 
related to amyotrophic lateral sclerosis.  

The Board notes that when the veteran was seen by a private 
physician in June 2002, it was reported that he had been 
otherwise healthy until three years earlier, when he began 
noticing weakness in the left lower calf.  This was 
associated with some tingling which disappeared, but the 
weakness remained.  He also began to notice problems with 
coordination and balance.  The examiner noted that about one 
year earlier, the veteran began to have blurry vision in his 
left eye, but no work-up was done at that time.  He was 
referred to a neurologist in February 2002 after two falls.  
Magnetic resonance imaging was suggestive of multiple 
sclerosis and an electromyogram was consistent with 
amyotrophic lateral sclerosis.  The examiner concluded that 
the history, physical examination and laboratory evidence 
were all consistent with amyotrophic lateral sclerosis.  It 
is significant to point out that this report contradicts the 
veteran's other statements of record to the effect that his 
symptoms had been present ever since his discharge from 
service.  

The Board also notes that the veteran was again afforded a 
neurological examination by the VA in January 2005.  Based on 
the examination, which included a review of the claims 
folder, the examiner concluded that the veteran's amyotrophic 
lateral sclerosis was not related to service.  He noted that 
there are studies showing a slightly higher rate of 
amyotrophic lateral sclerosis in the military population.  He 
added that the veteran did not have any specific findings 
during active duty, nor did he have any certain exposure to 
anything that would cause amyotrophic lateral sclerosis.  The 
physician stated that the veteran began having symptoms of 
left leg weakness approximately in 2000, which preceded the 
diagnosis by several years.  He further noted that 
amyotrophic lateral sclerosis is a disease of unknown 
etiology that is progressive.  

Although there is some evidence to support the veteran's 
claim, the Board finds that the conclusions of the VA 
physician following the January 2005 examination are more 
probative.  It is clear that this opinion was predicated on a 
review of the record.  Moreover, the mere fact that veterans 
are at a higher risk for amyotrophic lateral sclerosis is not 
a basis on which service connection may be based.  In a 
single judge decision cited for guidance, the Court noted 
that "statements about risk factors, in general, simply do 
not rebut a specific opinion provided about a specific 
patient under a specific set of facts where that opinion does 
not appear to be inconsistent with the general proposition."  
Herlehy v. Brown, 4 Vet. App. 122 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  The Board 
also emphasizes that the veteran's claims concerning the 
ongoing presence of symptoms associated with amyotrophic 
lateral sclerosis is not supported by the evidence of record.  
When he sought treatment in 2002, he referred only to the 
fact that weakness of the left lower extremity had been 
present for about two years.  Similarly, while he testified 
that he experienced bladder problems, including bed wetting 
in service, he specifically denied this at the time of his 
service separation.  The Board, accordingly, finds the 
evidence against the claim to be of greater probative value.  
Thus, the preponderance of the evidence is against the claim 
for service connection for amyotrophic lateral sclerosis.  

Finally, the veteran argues that the Board should obtain an 
opinion from an independent medical expert.  See 38 C.F.R. 
§ 20.901(d).  The Board acknowledges that there originally 
was some uncertainty as to the diagnosis of the veteran's 
disability when he first sought treatment in 2002.  The issue 
in this case involves the onset of his disability, not its 
nature, and the Board finds that the evidence of record is 
sufficient.  There has been no showing, however, that an 
opinion from an independent medical expert is necessary for 
an equitable disposition of the matter under consideration in 
this case, as a question of medial controversy or complexity 
has not been presented. 38 U.S.C.A. § 7109; 38 C.F.R. § 
20.901.





ORDER

Service connection for amyotrophic lateral sclerosis is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


